                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 1 of 11 Page ID #:1




                       1   Christopher M. Von Maack (CA Bar No. 233527)
                       2
                            vonmaack@mvmlegal.com
                           Brian E. Lahti (CA Bar No. 278951)
                       3    lahti@mvmlegal.com
                           MCNEILL | VON MAACK
                       4   175 South Main Street, Suite 1050
                           Salt Lake City, Utah 84111
                       5   Telephone: 801.823.6464
                       6   Attorneys for Defendant EPIC GAMES, INC.
                       7

                       8
                                               IN THE UNITED STATES DISTRICT COURT
                       9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                      10
                                                             EASTERN DIVISION
                      11

                      12
                           ABELARDO MARTINEZ, JR., an                    )
                                                                         ) Case No.: 5:19-cv-02454
                      13   individual,                                   )
                      14                Plaintiff,                       ) NOTICE OF REMOVAL OF STATE
                                 vs.                                     ) COURT CIVIL ACTION
                      15
                                                                         )
                           EPIC GAMES, INC., a Maryland                  )
                      16   corporation; and DOES 1-10, inclusive,        )
                                                                         )
McNeill | Von Maack




                                        Defendants.                      )
                      17
                                                                         )
                      18
                                                                         )
                                                                         )
                      19
                                                                         )

                      20

                      21         Pursuant to 28 United States Code Sections 1332, 1441, and 1446, Defendant Epic
                      22
                           Games, Inc. (“Epic Games”), through its counsel of record, MCNEILL VON MAACK,
                      23

                      24
                           hereby removes the above-captioned action from the Superior Court of the State of
                      25
                           California for the County of Los Angeles to the United States District Court for the
                      26
                           Central District of California. See 28 U.S.C. §§ 1332, 1441, 1446.
                      27

                      28




                                             Epic Games Notice of Removal of State Court Civil Action- 1
                                  Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 2 of 11 Page ID #:2




                       1
                                                                RELEVANT FACTS
                       2         1. On November 19, 2019, Abelardo Martinez, Jr. (“Plaintiff” or “Martinez”)
                       3
                           initiated the action styled Abelardo Martinez, Jr. v. Epic Games, Inc. in the Superior
                       4

                       5   Court of the State of California for the County of Los Angeles, Case No. 19STCV41717,
                       6
                           before the Honorable Gregory Keosian (the “State Court Action”). (See Complaint,
                       7

                       8   attached as Exhibit “1.”)
                       9
                                 2. Plaintiff served the Complaint on Epic Games on November 21, 2019. (See Notice
                      10
                           and Acknowledgment of Receipt – Civil, attached as Exhibit “2.”)
                      11

                      12         3. Plaintiff is a resident of California and resides in Riverside County, California.
                      13
                           (See id. ¶ 7, Ex. 1.)
                      14

                      15         4. Epic Games is a Maryland Corporation with its principal place of business in Cary,
                      16
                           North Carolina. (See id. ¶ 9, Ex. 1.)
McNeill | Von Maack




                      17

                      18
                                 5. The Complaint asserts a claim against a single named defendant, Epic Games.

                      19   (See Complaint, ¶¶ 9-10, Ex. 1.)
                      20
                                 6. In the Complaint, Plaintiff asserts a single claim against Epic Games for violation
                      21

                      22   of California’s Unruh Civil Rights Act (“Unruh Act”) due to alleged accessibility barriers
                      23
                           on Epic Games site epicgames.com/store/en-us (the “Website”). (See id. ¶¶ 21-28, Ex.
                      24

                      25   1.)
                      26
                                 7. In the Complaint, Plaintiff seeks relief in the form of preliminary and permanent
                      27
                           injunction, statutory damages, and attorney fees and costs. (See id. ¶¶ 27-28, Ex. 1.)
                      28




                                                Epic Games Notice of Removal of State Court Civil Action- 2
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 3 of 11 Page ID #:3




                       1
                              8. In the Complaint, Plaintiff seeks “statutory minimum damages pursuant to

                       2   California Civil Code § 52 for each and every offense” and alleges “several attempts to
                       3
                           access the Website in recent months” during which Plaintiff was denied “full and equal
                       4

                       5   access” because of “numerous access barriers contained” on the Website. (See id. ¶¶ 20,
                       6
                           28, Ex. 1.)
                       7

                       8      9. Plaintiff improperly attempts to “expressly limit[] the injunctive relief to require
                       9
                           that Defendant expend no more $20,000 as the cost of the injunctive relief.” (See id. p. 9,
                      10
                           ¶ 2, Ex. 1.)
                      11

                      12      10. Plaintiff also improperly attempts to limit his “total amount of recovery, including
                      13
                           statutory damages, attorneys’ fees and costs, and cost of injunctive relief not to exceed
                      14

                      15   $74,999.” (See id. p. 9, ¶ 3, Ex. 1.)
                      16
                              11. In two recent cases regarding website accessibility violations of the Unruh Act
McNeill | Von Maack




                      17

                      18
                           brought by Plaintiff’s Counsel, Plaintiff’s Counsel sought attorney fees in excess of

                      19   $100,000. (See Declaration of Brian E. Lahti In Support of Notice of Removal (“Lahti
                      20
                           Decl.”), ¶¶ 2-6.)
                      21

                      22      12. Specifically, in Thurston v. Midvale Corp. in the Superior Court of the State of
                      23
                           California for the County of Los Angeles, Case No. BC663214 the case was decided at
                      24

                      25   the summary judgment stage and Plaintiff’s Counsel sought attorney fees in the amount
                      26
                           of $163,345.00. (See id. ¶¶ 2-4, Exhibit “A.”)
                      27

                      28




                                               Epic Games Notice of Removal of State Court Civil Action- 3
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 4 of 11 Page ID #:4




                       1
                              13. And in Davis v. BMI/BNB Travelware Co. in the Superior Court of the State of

                       2   California for the County of San Bernardino, Case No. CIVDS1504682 the case was also
                       3
                           decided at the summary judgment stage and Plaintiff’s Counsel sought attorney fees in
                       4

                       5   the amount of $118,932.19. (See id. ¶¶ 2, 5-6, Exhibit “B.”)
                       6
                              14. Epic Games has not responded to the Complaint in the State Court Action.
                       7

                       8      15. In accordance with 28 United States Code Section 1446(a), a copy of the “process,
                       9
                           pleadings, and orders served upon” Epic Games in the State Court Action are attached as
                      10
                           Exhibits 1-6. See 28 U.S.C. § 1446(a).
                      11

                      12                                 TIMELINESS OF REMOVAL
                      13
                                 Removal is timely because this Notice of Removal is filed less than 30 days after
                      14

                      15   Plaintiff’s service of the Complaint upon Epic Games. See 28 U.S.C. § 1446(b)(1); (see
                      16
                           Notice and Acknowledgment of Receipt, Ex. 2.)
McNeill | Von Maack




                      17

                      18
                                                           PROPRIETY OF VENUE

                      19         Venue is proper in this district because the state court where the State Court Action
                      20
                           has been pending is in this district. See 28 U.S.C. § 1441(a).
                      21

                      22                                     BASIS OF REMOVAL
                      23
                                 Pursuant to 28 United States Code Sections 1332, 1441, and 1446, removal of a
                      24

                      25   state civil action to federal court is proper “where the matter in controversy exceeds the
                      26
                           sum or value of $75,000 . . . and is between . . . citizens of different States.” 28 U.S.C. §
                      27
                           1332(a); see also 28 U.S.C. §§ 1441(b), 1446(c). Here, both requirements are satisfied.
                      28




                                              Epic Games Notice of Removal of State Court Civil Action- 4
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 5 of 11 Page ID #:5




                       1
                                  First, complete diversity exists between the parties. For purposes of diversity

                       2   jurisdiction, a corporation “shall be deemed to be a citizen” of “every State and foreign
                       3
                           state by which it has been incorporated” and of “the State or foreign state where it has its
                       4

                       5   principal place of business.” 28 U.S.C. § 1332(c)(1). The United States Supreme Court
                       6
                           has clarified that a corporation’s “principal place of business” is its “nerve center,” or
                       7

                       8   “the place where a corporation’s officers direct, control, and coordinate the corporation’s
                       9
                           activities.” Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010). Whether a corporation
                      10
                           conducts business activities in a particular state, or the proportion of a corporation’s
                      11

                      12   business activities that occur in a particular state, has no bearing on this determination.
                      13
                           Id. at 93.
                      14

                      15          Here, there is no dispute that this action is between citizens of different states, as
                      16
                           required for diversity of jurisdiction. The Plaintiff is a resident of California and he
McNeill | Von Maack




                      17

                      18
                           resides in Riverside County, California. (See Complaint ¶ 7, Ex. 1.) And Epic Games is

                      19   incorporated in Maryland with its principal place of business in Cary, North Carolina.
                      20
                           (See id. ¶ 9, Ex. 1.)
                      21

                      22          Second, and although Epic Games denies Plaintiff’s factual allegations and denies
                      23
                           any liability, Plaintiff’s claim places in controversy more than the $75,000 jurisdictional
                      24

                      25   threshold to assert diversity jurisdiction. “[A] defendant’s notice of removal need only a
                      26
                           plausible allegation that the amount in controversy exceeds the jurisdictional threshold”
                      27
                           and “[e]vidence establishing the amount is required . . . only when the plaintiff contests,
                      28




                                               Epic Games Notice of Removal of State Court Civil Action- 5
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 6 of 11 Page ID #:6




                       1
                           or the court questions, the defendant’s allegation.” Dart Cherokee Basin Operating Co.,

                       2   LLC v. Owens, 574 U.S. 81, 89 (2014). “The amount in controversy may include
                       3
                           damages (compensatory, punitive, or otherwise) and the cost of complying with an
                       4

                       5   injunction, as well as attorneys' fees awarded . . . .” Chavez v. JPMorgan Chase & Co.,
                       6
                           888 F.3d 413, 416 (9th Cir. 2018)(internal quotes omitted); Galt G/S v. JSS Scandinavia,
                       7

                       8   142 F.3d 1150, 1156 (9th Cir. 1998) (holding that when determining the amount in
                       9
                           controversy, attorney fees may be included “where an underlying statute authorizes an
                      10
                           award of attorneys’ fees . . . .”) And “the measure of [attorney] fees should be the
                      11

                      12   amount that can reasonably anticipated at the time of removal, not merely those already
                      13
                           incurred.” Simmons v. PCR Tech., 209 F. Supp.2d 1029, 1035 (N.D. Cal 2002).
                      14

                      15         Here, Plaintiff seeks three types of relief: statutory damages, attorney fees and
                      16
                           costs, and injunctive relief. (See Complaint p. 9, ¶¶ 2-4, Ex. 1.) In the aggregate, and as
McNeill | Von Maack




                      17

                      18
                           explained below, this relief exceeds the $75,000 jurisdictional threshold for diversity.

                      19         Plaintiff seeks “statutory minimum damages of $4,000 per violation pursuant to
                      20
                           section 52(a) of the California Civil Code.” (See id. p. 9, ¶ 3, Ex. 1.) Epic Games denies
                      21

                      22   that its Website violates the Unruh Act. Plaintiff has also been vague as to the number of
                      23
                           violations of the Unruh Act he is alleging against Epic Games. Assuming, however, even
                      24

                      25   a single violation of the Unruh Act, the statutory damages will be at least $4,000.
                      26
                                 Plaintiff also seeks “attorney fees and expenses pursuant to . . . California Civil
                      27
                           Code § 52(a).” (See id. p. 9, ¶ 4, Ex. 1.) Plaintiff’s Counsel in two similar cases alleging
                      28




                                             Epic Games Notice of Removal of State Court Civil Action- 6
                                Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 7 of 11 Page ID #:7




                       1
                           website accessibility violations of the Unruh Act that both were decided at the summary

                       2   judgment stage sought attorney fees in the amount of $163,345.00 and $118,932.19. (See
                       3
                           Lahti Decl. ¶¶ 2-6, Exs. A-B.) This action may similarly not be resolved until the
                       4

                       5   summary judgment stage, if not later. A conservative estimate of attorneys’ fees that can
                       6
                           reasonably be anticipated is thus at least $100,000.
                       7

                       8       Further, Plaintiff’s costs related to initiating and prosecuting this action will be at least
                       9
                           $3,151.1 Filing an unlimited civil case is $435. Plaintiff has demanded a jury trial, which
                      10
                           is subject to an advanced jury fee of $150. Plaintiff is also subject to a daily jury deposit
                      11

                      12   of $15 a day per juror, excluding mileage costs. Assuming a two-day jury trial involving
                      13
                           twelve jurors, Plaintiff would be subject to $60 a day, per juror, amounting to at least
                      14

                      15   $360. Court reporter per diem fees are $764 a day for four hours or more, which amounts
                      16
                           to $1,528 for two days. Electronic recording service fees are $89 a day, which amounts
McNeill | Von Maack




                      17

                      18
                           to $178 for two days. Plaintiff will also be subject to an additional $500 should he

                      19   choose to file a motion for summary judgment. And this calculus is based off the
                      20
                           unlikely event that Plaintiff does not notice any depositions or pay for deposition
                      21

                      22   transcripts. In total, Plaintiff’s alleged statutory damages, as well as attorney fees and
                      23
                           costs to maintain this action bring the amount in controversy to at least $107,151.
                      24

                      25

                      26

                           1
                      27    The cited costs are based on the Superior Court of California, County of Los Angeles’s
                      28   Civil Fee Schedule, available at http://www.lacourt.org/forms/pdf/fees/fee-schedule-
                           2019.pdf.


                                               Epic Games Notice of Removal of State Court Civil Action- 7
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 8 of 11 Page ID #:8




                       1
                              Moreover, the above calculation does not include the injunctive relief sought by

                       2   Plaintiff, which can also be included in the aggregate amount. Plaintiff seeks injunctive
                       3
                           relief “requiring Defendant to take the steps necessary to make the Website . . . readily
                       4

                       5   accessible to and usable by visually-impaired individuals . . . .” (See Complaint p. 9, ¶ 2,
                       6
                           Ex. 1.) Epic Games Website is already accessible to and usable by the visually-impaired
                       7

                       8   and thus Epic Games does not know at this time the precise cost for compliance if
                       9
                           Plaintiff were to be successful on his claim. Epic Games, however, is certain that such
                      10
                           compliance would be at least the cost of the injunction asserted by Plaintiff of $20,000.
                      11

                      12      Finally, Plaintiff’s attempt to limit the amount of controversy by asserting that the
                      13
                           relief sought is “not to exceed $74,999” is of no legal effect because without a binding
                      14

                      15   stipulation, which was not filed, the pled cap is not binding on Plaintiff. Castaic Clay
                      16
                           Mfg. Co. v. Dedes, 195 Cal. App. 3d 444, 449-450 (Cal App. 1987) (stating it was proper
McNeill | Von Maack




                      17

                      18
                           to award damages in excess of damages sought in complaint); Acosta-Smith v. Equifax

                      19   Inc., Case No. 8:18-cv-00005-JLS-PJW, 2018 WL 1155981 at *3 (C.D. Cal. March 5,
                      20
                           2018) (noting that plaintiff’s pled damages cap is not unconditionally determinative of
                      21

                      22   the amount in controversy).
                      23
                              The amount in controversy requirement for jurisdiction under section 1332(a) is thus
                      24

                      25   satisfied because Epic Games has established at least $127,151 is in controversy, and the
                      26
                           case thus may be removed. See 28 U.S.C. § 1441(b).
                      27

                      28




                                             Epic Games Notice of Removal of State Court Civil Action- 8
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 9 of 11 Page ID #:9




                       1
                                                             NOTICE AND SERVICE
                       2         Epic Games, in accordance with 28 United States Code Section 1446(d), will
                       3
                           promptly provide written notice of this removal, together with a copy of this Notice, to
                       4

                       5   Plaintiff, and will file a copy of this Notice with the Superior Court of the State of
                       6
                           California for the County of Los Angeles. By filing this Notice, Epic Games is not
                       7

                       8   waiving any defenses or admitting any of the allegations in the Complaint.
                       9
                                                                    Dated this 20th day of December, 2019
                      10

                      11                                            MCNEILL | VON MAACK
                      12

                      13

                      14
                                                                     /s/ Brian E. Lahti
                                                                    Christopher Von Maack
                      15                                            Brian E. Lahti
                      16                                            Attorneys for Defendant, EPIC Games, Inc.
McNeill | Von Maack




                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28




                                              Epic Games Notice of Removal of State Court Civil Action- 9
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 10 of 11 Page ID #:10




                       1                                     PROOF OF SERVICE
                       2          The undersigned declares as follows:
                       3          I am a citizen of the United States and employed in Salt Lake County, State of
                       4
                           Utah. I am over the age of eighteen years and not a party to the within-entitled action.
                       5
                           My business address is McNeill | Von Maack, 175 South Main Street, Suite 1050, Salt
                       6
                           Lake City, UT 84111. On the date set forth below, I served a copy of the following
                       7
                           document(s): NOTICE OF REMOVAL OF STATE COURT CIVIL ACTION
                       8
                           on the interested parties in the subject action by placing a true copy thereof as indicated
                       9
                           below, addressed as follows:
                      10
                                                          Pacific Trial Attorneys
                      11                                A Professional Corporation
                      12
                                                              Scott J. Ferrell
                                                   4100 Newport Place Drive, Suite 800
                      13
                                                    Newport Beach, California 92660
                                                    sferrell@pacifictrialattorneys.com
                      14

                      15         BY US MAIL: by placing the document(s) listed above in a sealed envelope
                                  for collection and mailing following our ordinary business practices. I am
                      16
                                  readily familiar with our ordinary business practices for collecting and
McNeill | Von Maack




                      17          processing mail for the United States Postal Service, and mail that I place for
                                  collection and processing is regularly deposited with the United States Postal
                      18
                                  Service that same day with postage prepaid.
                      19

                      20
                                 BY OVERNIGHT COURIER: by placing the document(s) listed above in
                      21          a sealed envelope with a prepaid shipping label for express delivery and
                      22
                                  causing such envelope to be transmitted to an overnight delivery service for
                                  delivery by the next business day in the ordinary course of business.
                      23

                      24
                                 BY FACSIMILE: by causing to be transmitted via facsimile the
                      25          document(s) listed above to the addressee(s) at the facsimile number(s) set
                      26
                                  forth above.
                      27

                      28




                                             Epic Games Notice of Removal of State Court Civil Action- 10
                               Case 5:19-cv-02454 Document 1 Filed 12/20/19 Page 11 of 11 Page ID #:11




                       1
                                 BY E-MAIL: by causing to be transmitted via e-mail the document(s) listed
                                  above to the addressee(s) at the e-mail address(es) listed above.
                       2

                       3
                                 BY PERSONAL DELIVERY: by causing to be personally delivered the
                       4
                                  document(s) listed above to the addressee(s) at the address(es) set forth
                       5

                       6
                                  above .

                       7          I declare under penalty of perjury under the laws of the State of Utah and the
                       8   United States that the above is true and correct.
                       9

                      10   Dated: December 20, 2019                  /s/ Carrie A. Watters
                                                                                   Carrie Watters
                      11

                      12

                      13

                      14

                      15

                      16
McNeill | Von Maack




                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28




                                             Epic Games Notice of Removal of State Court Civil Action- 11
